            Case 1:20-mc-00066-UNA Document 1 Filed 08/06/20 Page 1 of 4


                                                                                                      FILED
                                                                                                       AUG - 6 2020
                                  UNITED STATES DISTRICT COURT                                   Clerk, U.S. District & Bankruptcy
                                  FOR THE DISTRICT OF COLUMBIA                                   Court for the District of Columbia

                                                                                Case: 1:20-mc-00066
    BRANDON MICHAEL JACOBS,                                                     Assigned To : Unassigned
                                                                                Assign. Date : 08/06/2020
                             Plaintiff,                                         Description: Misc.
                                                                         Civil Action No.
                             v.
                                                                         Chief Judge Beryl A. Howell
    MILT KUHN, JR., et al.

                             Defendants.

                                                       ORDER

         Pending before the Court is plaintiff Brandon Michael Jacob                    pro se Motion to Place

Case under Seal.                                                .1 The              motion is denied.



in favor                                                        Hardaway v. D.C. Hous. Auth., 843 F.3d 973,

980 (D.C. Cir. 2016) (quoting                                             r., Inc., 98 F.3d 1406, 1409 (D.C.

Cir. 1996)). In a typical motion to seal court filings, courts consider six factors, originally

identified in United States v. Hubbard, 650 F.2d 293 (D.C. Cir. 1980), in determining whether

that presumption may be overcome.2 When, however, a plaintiff initiating a lawsuit moves to

file a case under seal simultaneously with the filing of the complaint, the motion is more akin to




1
                                                       determin[ing] . .
                                               See LCvR 40.7(f). See also
2
          Those factors are:
                    (1) the need for public access to the documents at issue; (2) the extent of previous public access to
                    the documents; (3) the fact that someone has objected to disclosure, and the identity of that person;
                    (4) the strength of any property and privacy interests asserted; (5) the possibility of prejudice to
                    those opposing disclosure; and (6) the purposes for which the documents were introduced during
                    the judicial proceedings.
Metlife, Inc. v. Fin. Stability Oversight Council, 865 F.3d 661, 665 (D.C. Cir. 2017) (quoting                           ,
98 F.3d at 1409 (citing Hubbard, 650 F.2d at 317 22)).

                                                            1
          Case 1:20-mc-00066-UNA Document 1 Filed 08/06/20 Page 2 of 4




a request to proceed under a pseudonym. In both contexts, the plaintiff is seeking to conceal his

identity from the public and thus the same interests are at stake. The requirement that the names

of litigants be known to the public promotes a



             . . and, more specifically, from the tradition o                              In re

Sealed Case, 931 F.3d 92, 96 (D.C. Cir. 2019) (internal citations omitted) (quoting Wash. Legal

                                     , 89 F.3d 897, 899 (D.C. Cir. 1996)). Accordingly, parties to

a lawsuit must typically openly identify themselves in their pleadings. United States v.

Microsoft Corp., 56 F.3d 1448, 1463 64 (D.C. Cir. 1995) (per curiam) (internal quotation marks

and citations omitted).

       In special circumstances, however, courts have permitted a party to proceed




                                                      In re Sealed Case, 931 F.3d at 96. When

weighing those concerns, five factors, initially drawn from James v. Jacobson, 6 F.3d 233, 238

                                                                                       In re

Sealed Case, 931 F.3d at 97. These five factors are:

       (1) whether the justification asserted by the requesting party is merely to avoid the
       annoyance and criticism that may attend any litigation or is to preserve privacy in a
       matter of [a] sensitive and highly personal nature; (2) whether identification poses a
       risk of retaliatory physical or mental harm to the requesting party or[,] even more
       critically, to innocent non-parties; (3) the ages of the persons whose privacy interests
       are sought to be protected; (4) whether the action is against a governmental or private
       party; and relatedly, (5) the risk of unfairness to the opposing party from allowing an
       action against it to proceed anonymously.

Id. (citing James, 6 F.3d at 238).




                                                  2
            Case 1:20-mc-00066-UNA Document 1 Filed 08/06/20 Page 3 of 4




               Id.

                                         Id. (quoting Sealed Plaintiff v. Sealed Defendant, 537 F.3d

185, 189 90 (2d Cir. 2008)).

..                                   inquire into the circumstances of particular cases to determine

whether the dispensation                   . . tak[ing] into account the risk of unfairness to the

opposing party, as well the customary and constitutionally-embedded presumption of openness

                            Microsoft Corp., 56 F.3d at 1464 (quoting James, 6 F.3d at 238 (other

internal citations and quotation marks omitted)).

          As noted above, an attempt to seal a case from its inception is more akin to an attempt to

proceed anonymously than it is to the sealing of particular documents that contain sensitive

information. Thus, it is the factors described in In re Sealed Case that guide this inquiry. The

             two-sentence motio                                Motion to place case under seal.

Brandon Michael Jacobs [v.] Milt Sr., Milt Jr., Michelle Marquise, Candice Jacobs, and Anyone

else by amended complaint.                                 provides no discussion of the relevant

factors, let alone facts upon which the analysis prescribed in In re Sealed Case might be

performed. Without any justification for allowing the plaintiff to seal his case, the

                                                                             In re Sealed Case, 931

F.3d at 96.

          For the foregoing reasons, it is hereby

          ORDERED                                       Place Case Under Seal is DENIED; and it is

further




                                                    3
          Case 1:20-mc-00066-UNA Document 1 Filed 08/06/20 Page 4 of 4




       ORDERED

plaintiff submits notice that the motion to seal is withdrawn and the plaintiff seeks to proceed

with filing the Complaint on the public docket.

       SO ORDERED.

       Date: August 6, 2020

                                                      __________________________
                                                      BERYL A. HOWELL
                                                      Chief Judge




                                                  4
